Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22 and 23 were previously withdrawn in mistake.  These two claims have been rejoined and are fully examined for patentability under 37 CFR 1.104
Claim 1 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 17 April 2019, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Lee Cheng on 7 September 2022.

The application has been amended: in the claims, please cancel claims 15 and 21.

Reasons for Allowance
Claims 1, 4, 6-10, 12-14, 16-20, 22, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  The most pertinent combination that would read on presently pending claim 1 without its last wherein clause (viz. claim 1 of the response of 20 January 2022 with all of its indefiniteness issues addressed) is considered to be WO 2014/077328 A1 in combination with either U.S. 2015/0251377 A1 or U.S. 2017/0072663 A1.  However none of these references addresses the limitation of the last wherein clause of presently pending claim 1, which is concerned with absolute value of a difference in solar transmittance between respective thinnest and thickest portions of the claimed interlayer.  Nor does any of the other cited reference addresses the limitations of absolute value of a difference in solar transmittance between respective thinnest and thickest portions of an interlayer.  As the claimed absolute value of a difference in solar transmittance between respective thinnest and thickest portions of the claimed interlayer is not inherent on the basis of teachings re: the claimed absolute value of a difference in visible transmittance between respective thinnest and thickest portions of an interlayer (see e.g. Examples 8 and 9 of the specification as filed), absence of an express teaching re: difference in solar transmittance supports a finding of patentability of pending claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to interlayers, in particular wedged interlayers and/or interlayers containing portions having respectively different transmittance levels.

Concluding Remarks 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781